Benjamin Gassman, P. J.
Defendant appeals from a judgment of conviction of a violation of subdivision b of section D26-7A.0 of the Administrative Code of the City of New York, which -charged him with an illegal conversion of a room for Class B occupancy.
The Building Department Inspector testified that on July 29, 1959 he visited the defendant’s apartment in premises 740 Riverside Drive, New York, and that he saw two women there, each of whom occupied a separate room in that apartment, and that the defendant admitted that he rented that apartment to those two individual occupants.
Subdivision b of section D26-7A.0 provides that “ Except as otherwise provided in subdivision c and d of this section, during the period from May fifteenth, nineteen hundred fifty-four, through and including May fifteenth, nineteen hundred sixty-two no tenement, class A multiple dwelling, or any part thereof, shall be converted to a single room occupancy, nor shall any single-family private dwelling or any class A converted dwelling or class B converted dwelling or any part of such private or converted dwelling, be converted so as to cause any space therein, not previously constituting a room used for class B *432occupancy (see definition of ‘ room used for class B occupancy ’), to become such a room ”,
Subdivision b must be read in conjunction with subdivision d, which provides that this section shall not apply to any conversion where: (1) a certain permit was issued, and (2) work under such permit was completed before a certain date, and (3) where such structural work is completed before a certain date. It indicates that the ‘1 conversion ’ ’ referred to in subdivision b was intended to be a conversion caused by structural changes and not by the mere act of subletting of an apartment or rooms in an apartment to several occupants. The regulation of single room occupancy is covered by a different section in the Administrative Code, to wit: section D26-3.7.
The record does not disclose that the defendant made any structural changes in the apartment in question. All that we have here is that the defendant, a tenant in a two-room apartment, sublet that apartment to two women, each of whom occupied one room.
The judgment should be reversed, the complaint dismissed and the fine ordered refunded.
Loscalzo and Sabafite, JJ., concur.
Judgment reversed, etc.